Citation Nr: 0203601	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  98-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, post-operative degenerative arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
April 1966.  He also has unverified Army National Guard 
service.  

This claim comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for the veteran's left knee disability, post-operative 
degenerative arthritis, evaluated as 10 percent disabling.  

In May 1999, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  The transcript is of record.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1. The veteran's left knee disability is not productive of 
subluxation or lateral instability.  

2.  The veteran's left knee disability is manifested by 
limitation of motion of 5 degrees extension and flexion to 
95 degrees and pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee disability, postoperative degenerative arthritis, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.10, 4.71a. Diagnostic Codes 5003, 5257, 
5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection was established for postoperative injury 
of the left knee in a May 1992 rating decision.  It was 
evaluated as noncompensably disabling under Diagnostic Code 
5257, effective November 1991.

In July 1992, the veteran underwent a VA examination.  He 
complained of sharp and dull aching pain in the left knee 
with stiffness and occasional swelling.  Kneeling, crouching, 
crawling, prolonged standing, walking, and climbing caused a 
sharp, saw-like, grating pain.  Physical examination revealed 
a 0.5 x 4 cm. surgical scar of the lateral aspect of the left 
knee.  Examination of the left knee was within normal limits 
except for decreased flexion.  On examination there was no 
swelling, deformity, subluxation, or instability.  Range of 
motion revealed flexion of the left knee accomplished to 
110 degrees with extension of 0 degrees.  X-ray examination 
of the left knee was negative for fractures or abnormalities.  
The x-ray impression was a normal left knee.  The diagnosis 
was remote internal derangement of the left knee; status post 
surgery; rule out traumatic arthritis.  

By rating decision of August 1992, the veteran's 
noncompensable evaluation for postoperative injury of the 
left knee was increased to 10 percent, effective 
November 1991.  The RO determined that a compensable 
evaluation was warranted for the left knee due to pain and 
slight limitation of motion.  

In April 1997, the veteran filed a claim for an increased 
rating for his left knee disability.  He stated that he had 
been seen for the condition for four to five years at the VA 
Medical Center (VAMC), Fayetteville, Arkansas..  

In July 1997, the RO indicated that they were scheduling the 
veteran for a VA examination and attempting to obtain VA 
treatment reports from the VAMC, Fayetteville, Arkansas.  He 
was also given the opportunity to obtain the medical evidence 
himself.  

In April 1996, the veteran underwent a VA x-ray examination 
of the left knee.  The soft tissues were unremarkable, the 
bones were well calcified, and the joint space was 
maintained.  The patella was intact and a bone island was 
seen in the proximal tibia.  The impression was that the left 
knee was radiographically normal, showing no significant 
interval change.  

VA outpatient treatment records from May 1997 to June 1997 
revealed treatment for the veteran's left knee.  In May 1997, 
it was noted that the veteran had received a brace for his 
left knee which was "helping a little."  The pain had 
decreased from a 9.25 to about a 5 on a scale of 1 to 10 for 
pain.  The pertinent diagnosis was left knee pain.  In 
June 1997, the veteran indicated that he had difficulty 
sleeping at night, secondary to his left knee.  The pertinent 
diagnosis was degenerative joint pain, left knee pain. 

In August 1997, the veteran underwent a VA examination.  He 
related that he underwent surgery in 1983 where the 
physicians found three partially torn pieces of cartilage and 
cleaned this out.  He related that helped until approximately 
six months prior to the examination when he began to have 
recurrent pain, stiffness and weakness after prolonged 
standing, sitting, or walking.  At the time of the 
examination, he was employed four to seven hours a day at the 
McDonald's Restaurant.  At this job, he stood most of the 
time.  He frequently lifted 30 to 50 pounds and occasionally 
lifted 100 to 120 pound weights.  He complained of nearly 
constant pain.  He termed the pain as dull and aching and 
sometimes feeling as if a spike was driven into it.  He 
alleged stiffness, weakness, instability, giving away, 
locking, fatigability, and lack of endurance.  He denied 
swelling, heat or redness.  He stated that the condition was 
stable most of the time, however, for a half of a day, two 
days a week, he had flare ups.  This was related to prolonged 
activities or weather changes.  The pain was described as 
severe.  He estimated that his range of motion was decreased 
by 50 percent.  He sometimes used Salsalate and Tylenol for 
relief.  He  stated that he sometimes used a non prescribed 
cane for support during prolonged standing or ambulation.  He 
had one episode of dislocation and no history of inflammatory 
arthritis.  Physical examination revealed the veteran walked 
with a moderate left limp.  Station was normal.  He declined 
to try to walk on his heels and toes.  He was able to squat 
but needed help arising.  He was wearing a large, soft brace.  
The left knee was slightly swollen but there was no redness 
or heat.  There was tenderness over both the medial and 
lateral collateral ligaments.  There was no AP or lateral 
instability.  There was mild retropatellar grating and 
tenderness on the patellar compression test.  No reflex loss 
was noted.  Strength was four out of five in the left knee as 
compared to five out of five in the right knee.  Active range 
of motion revealed extension of 0 degrees and flexion of 
120 degrees.  Passive range of motion revealed extension of 
0 degrees and flexion of 140 degrees.  X-rays of April 1997 
showed degenerative joint disease (DJD).  The diagnoses were 
DJD of the left knee, status post internal derangement and a 
remote injury, and status post surgery, March 1983.  

VA outpatient treatment records also revealed in April 1998, 
a statement was written by the veteran's examiner which 
indicated, in pertinent part, that the veteran had DJD of the 
left knee, exacerbated by climbing stairs and heavy lifting.  
It was the examiner's recommendation that the veteran avoid 
those activities.  In June 1998, the veteran was seen 
complaining of left knee pain.  He stated that he had 
difficulty getting up and down because of the pain in his 
knee.  He stated that he wore a brace and had a lot of pain 
with flare-ups.  He indicated that he used Naprosyn for pain 
and occasionally needed steroids for the pain.  Physical 
examination showed questionable mild prepatellar effusion.  
There was no crepitus.  McMurray's test was negative, and 
there was no varus/valgus abnormality.  There was negative 
Drawer's test.  There was tenderness at the superior aspect 
of the patella.  X-rays showed DJD but no acute bony 
deformity.  The diagnostic impression was left knee pain 
secondary to DJD.  The veteran's VA examiner indicated in 
November 1998 that the veteran had degenerative arthritis of 
the knees.  His condition was indicated to be exacerbated by 
manual labor and in the examiner's opinion, the veteran was 
unable to work in his position as a custodian.  

In May 1999, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  The veteran testified that his left knee 
was unstable, locked, and popped quite a bit.  He related 
that his physician told him not to climb stairs or do heavy 
lifting.  He indicated that his left knee locked on flat 
surfaces and he had fallen on account of his knee locking.  
He related that he used crutches for stability and to take 
the weight off the knee.  He also testified that he had 
aching pain of the left knee and swelling above and below a 
brace he used for his left knee.  He claimed to wear the 
brace all of the time except at night and he also related 
that he received all of his left knee treatment at VAMC 
Fayetteville, Arkansas.  

The veteran underwent a VA examination in November 2000.  The 
veteran continued to complain of a symptomatic left knee.  He 
related that he walked around his home without the aid of an 
assistive device.  He used his wheelchair approximately 
25 percent of the time.  He stated that he was unable to use 
a cane, because it did not provide adequate support, but that 
he used one or two underarm crutches.  He said his left knee 
pain was constant and he graded it 10 on a scale of 1 to 10.  
The veteran complained of stiffness, weakness, a feeling that 
his knee was going to pop out of place, and marked morning 
stiffness.  He stated that it sometimes took fifteen minutes 
to begin walking in the morning because of severe left knee 
pain and stiffness.  He also alleged heat, giving away, and 
fatigability with lack of endurance of the left knee.  The 
only activity he related that he was able to do was to walk 
around his apartment complex.  He estimated that he was able 
to walk 100 feet or stand for 10 to 15 minutes.  There were 
no flare-ups as the condition had become chronic.  There was 
no history of dislocation or recurrent subluxation.  There 
was also no history of inflammatory arthritis.  Physical 
examination revealed the veteran was pushed into the 
examination room by the examiner.  He was in a wheelchair.  
The nurse had to assist him in removing his clothes and 
positioning him on the examination table for an examination. 
He was unable to stand or walk on his heels and toes.  He was 
unable to squat because of his knees and obesity.  His left 
knee was tender, but there was no swelling, redness, or heat.  
There was some retropatellar pain and crepitus.  There was no 
AP or medial lateral instability.  Lower extremity strength 
was 4/5.  Range of motion of the left knee was 5 degrees to 
95 degrees.  X-ray examination of the left knee showed no 
evidence of soft tissue swelling or joint effusion.  There 
was no recent fracture site identified or evidence of 
dislocation.  There was narrowing along the medial 
compartment and an ovoid sclerotic focus identified within 
the proximal left tibia which most likely represented a bony 
island versus a bone infarct.  The x-ray impression was mild 
osteoarthritic change involving the left knee.  The pertinent 
diagnoses were DJD, status post injury and status post 
surgery of the left knee, and chronic arthralgias of the left 
knee.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluations for his left 
knee disability, postoperative degenerative arthritis.  He 
was not notified of the provisions of the VCAA; however, in 
July 1997, the RO informed the veteran that they were 
attempting to obtain his records and they were scheduling a 
VA examination.  He was also provided the opportunity to 
obtain his VA medical records for the claim.  The laws and 
regulations pertaining to increased evaluations were also 
provided to the veteran in the January 1998 statement of the 
case (SOC).  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.

He has been advised of the evidence that would support or 
help substantiate his claim in a SOC.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA treatment 
records if relevant to the claim.  
38 U.S.C.A. § 5103A(c), (d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(3) and (c)(4)). VA outpatient treatment records 
from Fayetteville, Arkansas VAMC were associated with the 
claims folder.  Moreover, the veteran underwent VA 
examinations in April 1996, August 1997, and November 2000.  
Together these records and examinations provide an adequate 
medical record.  At this time, nothing in the record suggests 
that additional examination or opinion is necessary.  

The veteran has also testified at a Travel Board hearing in 
May 1999.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to an increased evaluation, he 
has been provided ample opportunity to present evidence 
meeting those requirements at his May 1999 Travel Board 
hearing, and he has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the 
regulations in the first instance would serve no practical 
purpose.  VA has substantially discharged its duty under the 
VCAA, and the Board may reach the merits of this appeal.

B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The service-connected left knee disability, postoperative 
degenerative arthritis is presently rated 10 percent under DC 
5257, other knee impairment; recurrent subluxation or lateral 
instability.  

Under DC 5257, a 10 percent evaluation indicates slight 
subluxation or lateral instability.  A 20 percent evaluation 
contemplates moderate subluxation or lateral instability.  To 
warrant a 30 percent evaluation, severe subluxation or 
lateral instability must be shown.  

The medical evidence shows that the veteran has no 
subluxation or lateral instability.  Although the veteran 
complains of giving way in the left knee, all VA outpatient 
treatment records and VA medical examinations were negative 
for subluxation and instability.  Therefore, a rating of 
10 percent is not warranted under Diagnostic Code (DC) 5257.  

It is also important to note that the veteran has been 
diagnosed with left knee arthritis.  Such a finding was 
confirmed on x-rays of April 1997 and November 2000.  
Therefore, it is would be appropriate to consider a separate 
evaluation for arthritis under DC 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97 (a separate rating for 
arthritis requires limitation of motion meeting the criteria 
for at least a zero percent evaluation under Diagnostic Code 
5260 or Diagnostic Code 5261).

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, DC 5260 and 5261 for limitation of flexion and 
extension of the leg are the appropriate diagnostic codes.  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing 
that arthritis due to trauma, substantiated by x-ray 
findings, should be evaluated as degenerative arthritis).  
Limitation of motion must objectively be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation.  In order to warrant a 10 percent 
evaluation, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  The veteran's flexion has been limited at most 
to 95 degrees.  This does not even approach the limitation 
that would warrant a noncompensable evaluation, and it 
clearly would not support a separate evaluation for 
limitation of flexion.  Accordingly, the preponderance of the 
evidence is against a rating for limitation of flexion.

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable evaluation.  In order to warrant 10 percent, 
extension must be limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when extension is limited 
to 20 degrees.  Extension limited to 30 degrees warrants a 
40 percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation.  The veteran's extension 
has been limited at most to 5 degrees.  This warrants a 
noncompensable evaluation under Diagnostic Code 5261.  
However, pursuant to Diagnostic Code 5003, when limitation of 
motion is noncompensable under the codes, a rating of 10 
percent is to be applied for each major joint affected by 
limitation of motion, if accompanied by satisfactory evidence 
of limitation of motion.  The knee is a major joint.  38 
C.F.R. § 4.45(f) (2001).  Accordingly, even though the knee 
limitation of motion is noncompensable under Diagnostic Code 
5261, application of Diagnostic Code 5003 warrants a 10 
percent evaluation.  The preponderance of the evidence is 
against a higher evaluation than 10 percent.  Consideration 
is also given to whether additional functional loss is likely 
due to pain on use or during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (ratings based solely on loss of range 
of motion dictate consideration of 38 C.F.R. §§ 4.40 and 4.45 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

The veteran's actual range of motion of his knee is 
noncompensable.  It warrants a 10 percent evaluation only by 
virtue of a rating provision permitting the rating for a 
joint with some limitation of motion accompanied by 
satisfactory objective evidence of limitation.  In this case, 
if the veteran had greater limitation of flexion or 
extension, he might qualify for a 10 percent rating under the 
limitation of motion codes.  However, even assuming that some 
greater limitation of extension or flexion might occur on use 
or with flare-ups (and the VA examiner in November 2000 
indicated that the veteran's condition was chronic, with no 
flare-ups), it would not support a higher rating.  That is 
because, by the terms of Diagnostic Code 5003, the 10 percent 
rating based on x-ray evidence is not to be combined with a 
rating based on limitation of motion.

Consideration is also given to other potentially applicable 
diagnostic codes.  

Under Diagnostic Code 5258, semilunar cartilage, dislocated, 
frequent episodes of "locking", pain, and effusion into the 
joint warrant a 20 percent evaluation.  Although the 
veteran's June 1998 VA outpatient treatment examination 
showed questionable prepatellar effusion, there is no x-ray 
or any other evidence of dislocated semilunar cartilage.  
Therefore, as the effusion shown on x-ray was questionable, 
and there is no evidence of semilunar dislocated cartilage, a 
rating under Diagnostic Code 5258 is not warranted.  

Further, the veteran indicated in his August 1997 VA 
examination report that he had three partially torn cartilage 
removed in 1983.  Under Diagnostic Code 5259, removal of 
semilunar cartilage that is symptomatic warrants a 10 percent 
evaluation.  Although his complaints of pain and stiffness 
could indicate that his knee is symptomatic, this diagnostic 
code rating warrants no more than the present 10 percent 
evaluation.  Furthermore, pain and stiffness (i.e., 
limitation of motion) are precisely the manifestations 
already compensated under Diagnostic Code 5003, and those 
same symptoms may not be compensated under two different 
diagnostic codes or diagnoses at the same time.  See 38 
C.F.R. § 4.14 (2001).

Since the veteran is presently evaluated under Diagnostic 
Code 5257, and there is no evidence of recurrent subluxation 
or lateral instability to warrant a 10 percent rating under 
this diagnostic code, it is most prudent to rate the veteran 
under Diagnostic Code 5003, under which a 10 percent rating 
may be applied for limitation of motion when limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes.  In this case, the veteran 
does have limitation of motion of the left knee joint, but 
the limitation of motion is not compensable under Diagnostic 
Codes 5260 or 5261.  The left knee is however, a major joint, 
and since there is x-ray evidence of arthritis, and there is 
limitation of motion, a 10 percent evaluation, and no more, 
is warranted for the veteran's left knee disability, to be 
rated only under DC 5003.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability, postoperative degenerative arthritis, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

